Citation Nr: 0607808	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-40 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, A.W.


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from February 1982 to 
February 1985.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that denied the veteran's claim for service 
connection for PTSD with depression.  

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in September 2005.  

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran asserts that she has PTSD as a result of being 
raped in service.  In order to cope with the rape, she 
asserts she took drugs and alcohol.  She asserts she was 
hospitalized for treatment of drug abuse during active 
service.  As the service medical records on file do not 
include clinical records for drug rehabilitation, the Board 
requests that an attempt be made to obtain any outstanding 
service clinical records from the National Personnel Records 
Center (NPRC) as they may provide corroborative evidence of 
the claimed inservice rape.  38 C.F.R. § 3.304(f)(3).  In 
addition, she should be scheduled for a VA examination to 
ascertain if the claimed rape resulted in PTSD. 

For this reason, the veteran's case is REMANDED for the 
following actions:

1.  The veteran should be informed via a 
"VCAA letter" that she may identify 
potential alternative sources of 
information to verify the claimed 
inservice rape as set forth in M21-1, 
part III, 5.14(c).  
2.  Contact the veteran and ask her where 
and when she was hospitalized for drug 
rehabilitation during service.  

3.  Based on the veteran's response to 
paragraph two, contact the NPRC, and 
obtain any service clinical records of 
the veteran from the hospital that she 
identifies, to include for the time 
period from 1982 and 1983.  If these 
records cannot be obtained, this fact 
should be documented for the claims 
folder.  

4.  Schedule the veteran for a VA 
psychiatric examination to determine the 
medical likelihood that she currently has 
PTSD related to an inservice rape.  The 
claims folder should be made available to 
the examiner for use in conjunction with 
the examination.  Based on a review of 
the clinical record, the examiner should 
answer the following questions/requests.  

a.  Please provide diagnoses of all 
psychiatric disabilities that the 
veteran has.  In particular, please 
state whether or not the veteran has 
PTSD.  

b.  If the veteran does have PTSD, 
is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the PTSD is causally related to 
the veteran's claimed inservice 
stressor of being raped?  The 
clinical basis for the opinion 
should be set forth in detail.

5.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD with depression should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, she should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  She should be given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

